IV114th CONGRESS2d SessionH. RES. 873IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Israel submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONUrging that the policy of the United States should be that Government institutions use security measures known as cryptographic splitting, the strongest available form of data centric security, to secure sensitive and personal information for data at rest and data in motion. 
Whereas public and private institutions and the critical infrastructure that are the backbone of our national and economic security are under constant attack; Whereas sensitive information housed within key institutions is being accessed, stolen, and runs the risk of being manipulated, critical systems are vulnerable, and national security and corporate secrets are at risk; 
Whereas information and infrastructure are most vulnerable when held by an institution or when traveling from point to point; Whereas network centric security is not sufficient to prevent a data breach, exfiltration, or manipulation of information; and 
Whereas what is needed in order to properly protect sensitive information is the strongest available form of data centric security: Now, therefore, be it That the policy of the United States should be that Government institutions use security measures known as cryptographic splitting, the strongest available form of data centric security, to secure sensitive and personal information for data at rest and data in motion.  
